Citation Nr: 9907676	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-44 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.  He died in February 1996.  The appellant is 
the veteran's surviving spouse.

This appeal arises from an April 1996 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.

In October 1994, the RO received a notice from the appellant 
requesting a hearing before a hearing officer at the RO.  In 
November 1996, the RO sent the appellant notice that a 
hearing was scheduled for December 3, 1996.  Subsequently, 
the scheduled hearing was canceled by the appellant, and the 
claims folder does not indicate that the veteran filed a 
motion for a new hearing.  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in February 
1996 of an immediate cause of cardiopulmonary failure, due 
to, or as a consequence of, massive MRSA (methicillin 
resistant staphylococcus aureus) pneumonia, massive right 
cerebral hemorrhagic infarct, and severe atherosclerosis.  
Other significant conditions contributing to death but not 
resulting in the underlying cause of death were listed as 
global LV (left ventricle) hypertrophy and diffuse 
hypokinesis ejection fraction, 30 percent.

2.  The claims file does not contain competent evidence 
establishing that there is a nexus between the veteran's 
death and any disease or injury incurred during service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record discloses that the veteran died on 
February [redacted], 1996.  The cause of death listed on the 
veteran's certificate of death was cardiopulmonary failure, 
due to, or as a consequence of, massive MRSA (methicillin 
resistant staphylococcus aureus) pneumonia, due to, or as a 
consequence of, massive right cerebral hemorrhagic infarct, 
due to, or as a consequence of, severe atherosclerosis.  
Other significant conditions contributing to death but not 
resulting in the underlying cause of death were listed as 
global LV (left ventricle) hypertrophy and diffuse 
hypokinesis ejection fraction, 30 percent.

At the time of his death, the veteran was service connected 
for defective vision of the left eye, evaluated as 30 percent 
disabling, disfigurement of the left eyelid and face, 
evaluated as 30 percent disabling, traumatic arthritis of the 
left knee, evaluated as 10 percent disabling, residuals of a 
left forearm injury, evaluated as noncompensable and a shell 
fragment wound scar of the back, evaluated as noncompensable, 
for a combined evaluation of 60 percent.  

The claims folder contains records from the Guernsey Memorial 
Hospital, the St. John's Regional Health Center, the Texas 
County Memorial Hospital and the Lester E. Cox Medical 
Center, collectively dated between 1977 and 1988.  Other 
evidence includes a letter from a staff physician at the 
Pershing VA Medical Center, which indicates that the veteran 
was admitted in January 1996, after he sustained intracranial 
bleeding that resulted in a massive stroke.  The letter noted 
that the veteran also had massive heart failure, and that he 
was recovering from pneumonia.  

VA hospital records, dated between January and February of 
1996, show that the veteran's diagnoses were malnutrition, 
status post cardiovascular accident, hyperlipoproteinemia, 
arteriosclerotic heart disease, congestive heart failure, 
pneumonia, cardiomegaly and left hemiparesis.

The appellant is the deceased veteran's surviving spouse.  
The appellant and her representative essentially assert that 
the veteran's defective vision of the left eye, disfigurement 
of the left eyelid and face, traumatic arthritis of the left 
knee, residuals of a left forearm injury and/or shell 
fragment wound scar of the back, contributed to his death.  

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In order to be service 
connected, a disability must be the result of a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

However, the threshold question is whether the appellant has 
presented evidence of a well-grounded claim.  The Court has 
held that a well-grounded claim is one that is plausible, 
that is meritorious on its own or capable of substantiation.  
If a claimant has not presented a well-grounded claim, his or 
her appeal must fail.  38 U.S.C.A.   § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1990).  Under the law, a claim for benefits need 
not be conclusive, but it must be accompanied by evidence.  
Tirpak v. Derwinski, 2 Vet. App. 604 (1992).  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The assertions of a lay party on matters of medical causation 
or date of inception of a disease or disability are not 
sufficient to make a claim well grounded.  Moray v. Brown, 5 
Vet. App. 511 (1993).

In this case, there is no competent medical evidence in the 
record that establishes a nexus or link between the cause of 
the veteran's death and an in-service injury or disease.  
Specifically, the veteran was separated from service 
approximately 50 years prior to his death, and his service 
medical records are negative for any complaints or treatment 
involving cardiopulmonary failure, pneumonia, massive right 
cerebral hemorrhagic infarct, atherosclerosis, global LV 
hypertrophy or diffuse hypokinesis ejection fraction, and the 
claims file does not contain a competent opinion indicating 
that the veteran's service-connected defective vision of the 
left eye, disfigurement of the left eyelid and face, 
traumatic arthritis of the left knee, residuals of a left 
forearm injury and/or shell fragment wound scar of the back, 
contributed to his death.  Accordingly, the appellant's claim 
must be denied as not well grounded.

In reaching its decision, the Board has considered the 
appellant's assertions that the veteran's service-connected 
disabilities are related to the cause of his death.  However, 
these contentions concern medical matters that are beyond the 
competency of lay persons.  For this reason, the contentions 
of the appellant, as they relate to the etiology of the 
disease process at issue, in absence of adequate supporting 
medical authority, have no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Since the record does not include competent medical evidence 
that establishes a nexus or link between  the cause of the 
veteran's death and an in-service injury or disease, the 
Board finds that the appellant has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  The Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded or legally sufficient would be pointless 
and, in light of the law cited above, would not result in a 
determination favorable to her.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

